DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims
1. (Canceled)
2. (Canceled)
Allowable Subject Matter
3.	Claims 3 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the best prior art found during the examination of the present, Lahetkangas et al. (“On the TDD Subframe Structure for Beyond 4G Radio Access Network”, 2013) teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1), in view of Hong et al. (U.S. Patent Application Publication # 2010/0061400 A1) teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064]), and Veiga (U.S. Patent Application Publication # 2014/0269755 A1) teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007]), fail to disclose: “wherein the resource to trigger the switch comprises one of a dedicated frequency division multiplexing (FDM) subband, a dedicated component carrier, a predefined group of resource blocks transmitted using the first latency mode, or one or more symbols in a time division multiplexing subframe transmitted using the first latency mode.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 5-8, 10, 9, 11-15, and 18 are also allowed by virtue of their dependency on claim 3.
Regarding claim 18, the best prior art found during the examination of the present, Lahetkangas et al. (“On the TDD Subframe Structure for Beyond 4G Radio Access Network”, 2013) teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1), in view of Hong et al. (U.S. Patent Application Publication # 2010/0061400 A1) teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064]), and Veiga (U.S. Patent Application Publication # 2014/0269755 A1) teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007]), fail to disclose: “wherein the resource to trigger the switch comprises one of a dedicated frequency division multiplexing (FDM) subband, a dedicated component carrier, a predefined group of resource blocks transmitted using the first latency mode, or one or more symbols in a time division multiplexing subframe transmitted using the first latency mode.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lim et al. (US Patent Application Publication 2015/0031410 A1) teach “propagation delay of a UL signal transmitted on a component carrier 1 (i.e., direct communication between the eNode B and the user equipment via a radio channel) and propagation delay of a UL signal transmitted on a component carrier 2 (i.e., in case of transmitting the UL signal via the RRH) may be different from each other due to such a reason as a center frequency difference, a physical distance of transmitting/receiving end, processing time of the RRH and the like.”(Fig(s).15 and 16; Paragraph [0324]) 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 16, 2022